Detailed Action
Summary
1. This office action is in response to the amendment filed on October 04, 2021. 
2. Applicant has previously cancelled claims 1-15.
3. Applicant has canceled claims 18-19, 26 and 30.
4. Applicant has amended claims 16 and 31.
5. Claims 16-17, 20-25, 27-29 and 31-33 are pending and has been examined. 
6. Claim objection has been withdrawn. 
Drawings
7. The drawings submitted on 10/04/2021are acceptable.
Notice of Pre-AIA  or AIA  status
8. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
9. Applicant’s arguments, filed 10/04/2021 with respect to the amended claim 1 have been fully considered and are persuasive. The claim rejection under U.S.C 103 has been withdrawn. 
Applicant's amendments to independent claim 16 clarify that the transceiver protecting unit includes a first limiting unit having a reversed-biased diode. Furthermore, the structure of the first limiting circuit that connects with the base of a bi-polar transistor (as 
Claim 16 recited "the transceiver protecting unit includes a first limiting unit having a reversed-biased diode, wherein the limit value corresponds to a reverse breakdown voltage of the diode" is overcome Kielb and Buuck references, whether considered separately or in combination. Therefore, the amended claim language, placed the application in a better condition for allowance.
Allowable subject matter
10. Claims 16-17, 20-25, 27-29 and 31-33 are allowed.
The following is an examiner’s statement of reasons for allowance.
In re to claim 1, claim 1 the prior art fails to disclose or suggest the emboldened and italicized features recites “ the transceiver protecting unit includes a first limiting unit having a reversed-biased diode, further includes a transistor unit having at least one transistor and the first limiting unit is configured to control an input voltage of the base of the transistor to a predeterminable control value so that the input voltage of the transceiver unit is limited to the first transceiver voltage value when a supply voltage to the electronics unit exceeds a limit value, wherein the limit value corresponds to a reverse- breakdown voltage of the diode"
The art of record does not disclose the above limitations, nor would it be obvious to modify the art of record so as to include either of the above limitations.
In re to claims 17, 20-25, 27-29 and 31-33, claims 17, 20-25, 27-29 and 31-33   depend from claim 16, thus are also allowed for the same reasons provided above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2276. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Examiner, Art Unit 2839